Citation Nr: 1725026	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  15-26 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for frostbite of the bilateral upper and lower extremities.

2. Entitlement to service connection for eye conditions, also claimed as glaucoma, cataracts, and bleeding of the eye.

3.  Entitlement to service connection for coronary artery disease, also claimed as a heart condition as a result of herbicide exposure.   

4.  Entitlement to service connection for benign prostate hypertrophy, also claimed as a prostate condition.

5.  Entitlement to service connection for erectile dysfunction.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to October 1953.  He is the recipient of the Combat Infantryman Badge, among other medals.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision.

The Veteran also appealed the issue of entitlement to service connection for neuralgia trigeminal, as listed in the May 2015 statement of the case (SOC).  In an October 2016 rating decision, the RO granted service connection for trigeminal neuralgia.  This decision was a complete grant of benefits with respect to this issue of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue of service connection is no longer on appeal before the Board.

The Board acknowledges that the Veteran requested a Board hearing on his July 2015 VA Form 9.  In a May 2016 statement, the Veteran withdrew his request for a Board hearing.  In a September 2016 statement, the Veteran withdrew his request for a local hearing before a Decision Review Officer (DRO).  Instead, an informal DRO conference was held in September 2016.  As such, the Board may proceed to adjudicate the claims without scheduling a hearing of any kind for the Veteran.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to service connection for eye conditions, also claimed as glaucoma, cataracts, and bleeding of the eye, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence of record does not show frostbite of the bilateral upper and lower extremities to be etiologically related to a disease, injury, or event in service.

2.  Coronary artery disease was not demonstrated to a compensable degree within one year of discharge from service, and the most probative evidence of record does not show coronary artery disease, also claimed as a heart condition, to be etiologically related to a disease, injury, or event in service.  There is no persuasive evidence he was exposed to herbicides during service.

3.  The most probative evidence of record does not show benign prostate hypertrophy, also claimed as a prostate condition, to be etiologically related to a disease, injury, or event in service.

4.  The most probative evidence of record does not show erectile dysfunction to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for frostbite of the bilateral upper and lower extremities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Service connection is not warranted for coronary artery disease, also claimed as a heart condition.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Service connection is not warranted benign prostate hypertrophy, also claimed as a prostate condition.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  Service connection is not warranted for erectile dysfunction.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

With regard to the duty to assist, the result of the RO's development indicates that the Veteran's service treatment records are unavailable. VA has a heightened duty to assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Board concludes, however, that the heightened duty to assist has been met.  Exhaustive attempts have been made to obtain the Veteran's complete service treatment records.  A December 2009 response from the National Personnel Records Center (NPRC) revealed that the Veteran's medical and dental records were fire related, and that all available service treatment records were mailed.  The claims file contains a single service treatment record from October 1953.  All records identified by the Veteran as relating to these particular claims have been obtained, to the extent possible. 

Additionally, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2016).  In this case, the Board acknowledges that the Veteran's representative asserted in a May 2017 Appellant's Brief that the October 2016 VA opinion addressing the Veteran's reported frostbite of the bilateral upper and lower extremities was inadequate, as the examiner did not take into account the Veteran's lay assertions nor give an adequate reasons or bases for denying the Veteran's entitlement to service connection.  Specifically, the representative argued that the examiner took into account the Veteran's reports of cold sensitivity but failed to consider the Veteran's reports in a March 2011 statement of pain and tingling.  The representative further argued that when the Veteran's service treatment records are unavailable, as in this case, the VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit of the doubt rule are heightened.   

Upon review, the Board finds that the physician who provided this opinion reviewed the claims file.  The Veteran was present at this examination and had the opportunity to report all pertinent symptoms.  The physician clearly noted the Veteran's reports of exposure to freezing cold weather during service and his reports of current cold sensitivity.  He also clearly noted that the Veteran did not report arthralgia or other pain, locally impaired sensation, or numbness at this examination, and he ultimately found that the Veteran does not have a current cold injury.  As the physician provided a rationale for his opinion, reviewed the claims file, and noted the Veteran's reported symptoms at this examination, the Board finds this opinion to be adequate and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Neither the Veteran nor his representative have raised any further issues with regard to the duty to assist.  See Scott, supra.  Thus, the Board need not discuss any further issues in this regard.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As cardiovascular-renal disease is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of heart disease.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  

The Veteran received the Combat Infantryman Badge, and the Board has considered the section 1154(b) combat presumption.  The combat presumption does not relieve combat veterans of the need to demonstrate a causal nexus, see Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009), but may be used to establish that the Veteran "incurred a permanent...disability in service", potentially reducing the proof needed to demonstrate a nexus.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).   However, unlike in Reeves, the evidence in this case does not include any physician connecting a claimed condition to the Veteran's military service.  See Reeves, 682 F.3d. at 1000 (noting the record contained a diagnosis of a current disability and a statement from the diagnosing physician attributing the condition to the veteran's in-service experiences).  Therefore, although the Veteran clearly served in combat, the presumption does not assist him with any of these claims.


1.  Entitlement to service connection for frostbite of the bilateral upper and lower extremities.

The Veteran is seeking entitlement to service connection for frostbite of the bilateral upper and lower extremities as result of in-service exposure to cold injuries. 

As noted above, the Veteran's complete service treatment records are not available for review.  The claims file does contain an October 1953 Report of Medical Examination, which noted that the upper extremities, lower extremities, feet, and skin were normal upon clinical evaluation.  Regardless, exposure to cold weather in Korea is conceded as consistent with the circumstances of the Veteran's service.  

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim and acknowledges that the Veteran is competent to report exposure to cold weather during service, the Board finds no medical evidence diagnosing the Veteran with frostbite of the bilateral upper or lower extremities - or residuals thereof.  In other words, even accepting exposure to cold weather during service, there is no medical evidence suggesting his current complaints are consistent with/residuals of prior frostbite injuries.

A June 2012 VA examination noted that the claims file is silent toward any information regarding frostbite of bilateral hands and feet.  An October 2016 VA examiner noted that the Veteran does not now have and has never been diagnosed with any cold injuries.  The October 2016 VA opinion specifically noted that the claims folder/Veterans Benefits Management System (VBMS) is silent regarding information on bilateral hands frostbite or bilateral feet frostbite.  While the Veteran reported cold sensitivity of the bilateral upper and lower extremities at the June 2012 VA examination and at the October 2016 VA examination, a symptom alone, such as cold sensitivity, pain, numbness, or tingling, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  Medical professionals have considered his lay statements of his symptoms and still concluded these are not residuals of the claimed cold injuries.

Thus, without a specific diagnosis of residuals of frostbite of the bilateral upper or lower extremities at any time during the appeal period, there may be no service connection for these claimed disabilities.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

The Veteran's lay statements have been considered in this decision.  He is competent to report his observable symptoms, such as cold sensitivity, pain, numbness, or tingling.  However, in this case, the Veteran is without the appropriate training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a neurological disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
	
In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for coronary artery disease, also claimed as a heart condition as a result of herbicide exposure.   

The Veteran is seeking service connection for coronary artery disease, also claimed as a heart condition.  When discussing his heart condition in a February 2012 statement, the Veteran asserted that his time in service was very difficult, as he did not understand the language and was very frightened by dead bodies.

As noted above, the Veteran's complete service treatment records are not available for review.  The claims file does contain an October 1953 Report of Medical Examination, which noted that the Veteran's heart was normal upon clinical evaluation.  No indication of a heart condition or coronary artery disease was noted on this examination. 

Post-service medical evidence reveals that the Veteran has coronary artery disease.  See VA Computerized Problem List, February 2011.  However, there is no medical evidence linking a heart condition, to include coronary artery disease, to service. 

The Board has considered the Veteran's lay assertions that he believes his coronary artery disease is related to service.  However, there is no indication in the claims file that the Veteran has the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau, supra.; see also Kahana, supra. 

Therefore, as the Veteran is not competent to render an opinion regarding the etiology of coronary artery disease or a heart condition; there is no medical evidence linking this disability to service; and the Veteran has not indicated that he has had continuous symptoms related to coronary artery disease or a heart condition since service, service connection cannot be granted for coronary artery disease, also claimed as a heart condition, on a direct basis.  Shedden, 381 F.3d at 1166-67.

With regard to granting service connection for presumptive diseases due to herbicide exposure under 38 C.F.R. § (e), the Board finds there is no evidence to support the Veteran's assertions regarding in-service exposure to herbicides or Agent Orange.  The Veteran indicated in a February 2011 statement that he was exposed to aerosol spray which smelled like insecticide in service (although he has not actually claimed this was Agent Orange).  While the Board notes that ischemic heart disease, including coronary artery disease, is listed under 38 C.F.R. § 3.309(e) as being presumptively associated with in-service herbicide exposure, the evidence of record does not reveal that the Veteran was exposed to herbicides or Agent Orange during service.  In this regard, R.C., Chief Army Agent Orange Task Force reported the use of herbicides in Korea in 1968.  See VHA DIRECTIVE 2000-027 (September 5, 2000).  In particular, Agent Orange was first used in April 1968.  As the Veteran served on active duty from February 1952 to October 1953, the evidence does not support that the Veteran was exposed to Agent Orange in Korea.  Moreover, the Veteran has never asserted, nor does the evidence of record reflect, that he could have been exposed to Agent Orange anywhere else in service, such as in the Republic of Vietnam or in Thailand.  Therefore, Agent Orange or herbicide exposure is not presumed in the case at hand, and the Veteran's claim for service connection must fail on a presumptive basis in this regard.

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no medical evidence of record reflecting that the Veteran demonstrated a heart condition of any kind to a compensable degree within one year of discharge from active duty.  Moreover, the Veteran has never asserted that he developed heart disease to a compensable degree within 1 year of discharge from active duty.  As such, service connection cannot be granted for this disability on a presumptive basis under 38 C.F.R. § 3.309(a).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Entitlement to service connection for benign prostate hypertrophy, also claimed as a prostate condition, and for erectile dysfunction.

The Veteran is seeking entitlement to service connection for benign prostate hypertrophy, also claimed as a prostate condition, and for erectile dysfunction as a result of his active duty service.

As noted above, the Veteran's complete service treatment records are not available for review.  The claims file does contain an October 1953 Report of Medical Examination, which noted that the Veteran's genitourinary system was normal upon clinical evaluation.  No indication of a prostate condition or erectile dysfunction was noted on this examination.  The Veteran has made no specific allegations as to any prostate symptoms he experienced during service, nor does he actually claim that he was treated for either condition during service.  He has also made no specific claim as to why he feels these conditions are related to service, other than indicating the erectile dysfunction may have a relationship to his "symptoms/feelings," presumably about his service experiences.  See translation of February 2012 statement.


While the Board recognizes the Veteran's sincere belief in his claim, there is simply no medical evidence of record supporting his assertion that he has a prostate condition, to include benign prostate hypertrophy, or erectile dysfunction as a result of his active duty service.  Private medical records from 2007 from Dr. Huerta Ramos reflect that he was diagnosed with benign prostatic hyperplasia.  VA treatment records from 2010 reflect that the Veteran was prescribed Finasteride every day for his prostate.  A June 2015 private medical record from APCG Urology noted erectile dysfunction.  However, there is no medical evidence linking these disabilities to service. 

The Board has considered the Veteran's lay assertions that his erectile dysfunction and prostate condition are related to service.  However, there is no indication in the claims file that the Veteran has the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau, supra.; see also Kahana, supra.

Therefore, as the Veteran is not competent to render an opinion regarding the etiology of erectile dysfunction or a prostate condition, to include benign prostate hypertrophy; there is no medical evidence linking these disabilities to service; and the Veteran has not indicated that he has had continuous symptoms related to these disabilities since service, service connection cannot be granted for erectile dysfunction or a prostate condition, to include benign prostate hypertrophy, on a direct basis.  Shedden, 381 F.3d at 1166-67.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





[Continued on Next Page]
ORDER

Entitlement to service connection for frostbite of the bilateral upper and lower extremities is denied.

Entitlement to service connection for coronary artery disease, also claimed as a heart condition, as a result of herbicide exposure is denied.   

Entitlement to service connection for benign prostate hypertrophy, also claimed as a prostate condition, is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

Additional development is needed prior to the adjudication of the Veteran's claim for entitlement to service connection for eye conditions, also claimed as glaucoma, cataracts, and bleeding of the eye.

Specifically, the Veteran reported in a January 2010 Report of General Information that he had glaucoma/cataract condition from constant exposure to the cold during the Korean War.  He indicated in a 2012 statement that the brightness of the snow "drove him crazy," and he began wearing glasses after service.  As noted above, the Veteran's service treatment records are regrettably unavailable for review.  However, as the Veteran is competent to report that he was exposed to cold weather during service, and as a June 2016 VA Computerized Problem List reflects that the Veteran has been diagnosed with glaucoma, senile cataract, refraction error, and age-related macular degeneration, the Board finds that this issue should be remanded in order to obtain an appropriate VA examination and opinion regarding the etiology of his diagnosed eye conditions. 

Further, upon remand, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the claims file all available treatment records from the VA Caribbean Healthcare System (and associated outpatient clinics) from October 2016 to the present.  

2. Schedule the Veteran for a VA examination to address his eye condition claim.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  The examiner should diagnose the Veteran with any current eye conditions.  Then, the examiner should render an opinion as to whether it is at least as likely as not that any diagnosed eye disorder was caused or aggravated by his active duty service, to specifically include his reports of in-service exposure to cold weather and/or bright snow.  

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


